Title: Agreement by John M. Perry to Sell Lands to Central College, 7 November 1818
From: Perry, John M.,Barksdale, Nelson,Jefferson, Thomas,Central College
To: 


          Articles of Agreement entered into this seventh day of November 1818 Between John M Perry of the one part and Nelson Barksdale Proctor of the Central College of the other part Witnesseth, that the said John M Perry for and in consideration of the sums of money hereafter mentioned to be paid him by the said Nelson Barksdale hath granted, bargained and sold, and by these presents doth grant, bargain and sell unto the said Nelson Barksdale Proctor of the Central College and to his successors in office for the use of the said College one certain parcel of Land lying & being in the County of Albemarle & adjoining the said College Lands. containing by a late survey   acres. and bounded as follows towit Begining at a stake in Wheelers road corner to the College tract of forty three and three quarter acres, thence up the said road as it meanders, sixty eight poles to a stake, thence north five degrees West forty four poles to a stake, near the barn, thence North thirteen degrees East One hundred and thirty seven poles to a stake in the three choped road, thence down the same as it meanders sixty and a half poles to the corner of the said College tract of forty three and three quarter acres, thence along the lines of said tract South ten and a half degrees West twenty two poles to a stone pile and persimmon tree, thence South three degrees East thirty six poles to a stake near the corner of the Garden thence South nineteen degrees West twenty nine poles to a pile of stone thence South thirty degrees East thirty five poles to the begining For which said parcel of Land said Perry for himself his heirs &c doth covenant to make a compleat right & title, In consideration whereof the said Nelson Barksdale Proctor as aforesaid for himself and his successors in office doth covenant to pay to said Perry his heirs or assigns the sum of forty dollars per acre, also to pay said Perry his heirs &c the value of the improvements now upon the said parcel of Land. includeing the pailing insd of the Garden such value to be assertained by three disinterested judges, one chosen by sd Perry. one by sd Barksdale and a third by the two thus chosen, The one half of which said purchase of land & improvements, to be paid sd Perry on the first day of March next. the remaining half on the 25th of December 1819. The said Perry retains possession of the dwelling houses yard, out houses and garden untill the first day of August next. and of the Carpenters shop with access to & from it untill the Land upon which it stands is wanted, by the College and then the same is to be removed by said Perry (it being agreed that this shop is not to be valued as an improvement on said Land) Provided allways and it is hereby specially agreed between the parties, that if the Legislature of the State of Virginia shall locate the University of said State at the now Central College then and in such case this agreement and every covenant herein contained, shall stand confirmed, and remain obligatory upon the parties and all covenants herein contained shall be executed with good faith by each party. But Should the Legislature, not locate the  University at said Central College then, this agreement and every part hereof shall cease, determine and become null, and void, And now for the true & faithfull performance of all the several covenants herein contained, the parties to these presents bind themselves to each other in the penalty of thirty thousand dollars, In Witness whereof they have hereunto set their hands and seals the day & year first above written
          
            
               
              Witness
              
              John. M: Perry seal
            
            
              
              Alex: Garrett
              
              
            
            
              
              
              
              Nelson Barksdale seal
            
            
              approved
              
                  proctor C.C.
            
            
              
              Th: Jefferson
              
              
            
          
        